DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12 are drawn to an image capturing unit; a driving unit for moving an image capturing direction of the image capturing unit; a first detection unit for detecting a direction of a user to whom the image capturing apparatus is attached; a second detection unit for detecting a movement of the image capturing apparatus; a sound input unit including a plurality of microphones; a third detection unit for detecting a direction of a sound source of a voice collected by the sound input unit; and a control unit, wherein the control unit determines two or more microphones of the sound input unit, based on the direction of the user detected by the first detection unit and on the movement of the image capturing apparatus detected by the second detection unit, wherein the third detection unit detects a direction of a sound source of the voice collected by two or more microphones of the sound input unit determined by the control unit, and wherein, in a case where the third detection unit has detected the direction of the sound source of the voice by the determined two or more microphones of the sound input unit, the control unit controls the driving unit to move the image capturing direction of the image capturing unit to direct toward the direction of the sound source detected by the third detection unit, classified in US 379/088/CPC H04M 9/05.

II. Claims 13-23, drawn to an image capturing unit; a driving unit for moving an image capturing direction of the image capturing unit; a sound input unit including a plurality of microphones; a detection unit for detecting a pan angle of a direction of a sound source of a voice collected by the sound input unit; and a control unit, wherein the control unit, in response that a subject is captured by the image capturing unit, records pan angle and tilt angle of the image capturing direction of the image capturing unit that is directed toward the direction of the subject as subject information, wherein the control unit controls the driving unit to move the image capturing direction of the image capturing unit to direct toward the pan angle and toward the tilt angle included in the subject information in a case where the difference between a pan angle detected by the detection unit and the pan angle included in the subject information is a threshold value or less, and wherein the control unit controls the driving unit to move the image capturing direction of the image capturing unit to direct toward the subject at a pan angle detected by the detection unit in a case where the difference between the pan angle detected by the detection unit and the pan angle included in the subject information exceeds the threshold value, classified in US 348/143/CPC H04N 7/15.

2.	The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as 
Subcombination II has a separate utility such as wherein the control unit controls the driving unit to move the image capturing direction of the image capturing unit to direct toward the pan angle and toward the tilt angle included in the subject information in a case where the difference between a pan angle detected by the detection unit and the pan angle included in the subject information is a threshold value or less, and wherein the control unit controls the driving unit to move the image capturing direction of the image capturing unit to direct toward the subject at a pan angle detected by the detection unit in a case where the difference between the pan angle detected by the detection unit and the pan angle included in the subject information exceeds the threshold value. See MPEP § 806.05(d). (SubElements I and II)

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the 

3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.

the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651